Title: To Thomas Jefferson from William Stephens Smith, 4 October 1786
From: Smith, William Stephens
To: Jefferson, Thomas



Dr Sir
London octr. 4th. 1786.

Mr. Adams wrote you on the 11th. ulto. by post, accompanied with an Answer to Mr. Lamb signed, the receipt of which is not yet acknowledged. I immagine he is waiting for your answer to that before he decides on the subject.—The business of the Secretary has been long done, but whether it will be made use of I cannot yet discover. I am Sir your Excellency’s most obedt Humble servt.,

W. S. Smith

